Ferguson, Judge
(dissenting):
j <jissent
My brothers overlook the fundamental problem presented in this case. True it is that Uniform Code of Military Justice, Article 39, 10 USC § 839, permits the law officer to enter into closed session with the court-martial and assist it in recording its findings. But the prerequisite to such assistance is that it must have reached a valid finding. Here, it did not do so, and it became the law officer’s duty to reopen court and, after advising it to that effect, resubmit the issues on proper instructions. Instead, he chose skillfully to convert an improper verdict into a proper one through thirteen minutes of continuous questioning. The result is his finding of guilty and not that of the court. I hardly believe that compelling evidence of guilt covers such a situation, and I would reverse.
There is no difference between us on the facts of the ease. The entire transcript of the closed hearing is set out in the principal opinion. To even the casual reader, it makes explicit the nature of the court-martial’s finding. Thus, at the outset, the president declared, “The one that we decided on is aggravated assault with intent to inflict grievous bodily harm.” The law officer expressly noted this was the offense, but immediately converted it into an aggravated assault whereby grievous bodily harm was intentionally inflicted. When he did so, the court made it even plainer that it had not found the latter offense, for each member speaking expressed differing views on the nature of the grievous bodily harm which was allegedly intentionally inflicted. Major Evans raised the question whether accused intended “to put a hole in the man’s head.” The president then stated for the court that, “We didn’t vote on the grievous bodily harm considering the testimony.” (Emphasis supplied.) Another member then said the court had found only that “He [the accused] shot *364with full intention of inflicting grievous bodily harm.” (Emphasis supplied.)
Despite all these indications that the court had purported to find the accused guilty only of assault with intent to inflict grievous bodily harm, the law officer persisted in his discussions and recorded a verdict of assault whereby grievous bodily harm was intentionally inflicted. None of the closed session proceedings were divulged to either counsel, and the verdict as formed by the law officer was announced in open court. Accused was sentenced thereon.
There is no offense under the Uniform Code of assault with intent to inflict grievous bodily harm. Such an offense was punishable under Article of War 93, 10 USC (1946 ed) § 1565. United States v Cromartie, 1 USCMA 551, 4 CMR 143. When the Code was enacted, however, aggravated assaults were limited to two types — assaults with a dangerous weapon and assaults whereby grievous bodily harm was actually and intentionally inflicted. Code, supra, Article 128, 10 USC § 928. Thus, we specifically noted in United States v Woodson, 3 USCMA 372, 12 CMR 128, at page 375:
“. . . We further believe Congress concluded that Articles 128 and 134 of the Code carved out all the necessary gradations of assault and that further refinement was not desirable as the previous offense of assault with intent to inflict great bodily harm was eliminated from the 1951 Code.” [Emphasis supplied.]
And, in United States v Burns, 16 CMR 922, it was subsequently stated, at page 925:
“Although this offense was long recognized in military law prior to the Uniform Code of Military Justice, and the Congress obviously was aware of this fact, the crime of assault with intent to do bodily harm was omitted from the 1951 Code. In the face of these facts, it appears reasonably certain that the reason why Congress did not denounce assault with intent to do bodily harm as an offense in violation of the Uniform Code is that, since all of the degrees of assault deemed desirable had already been covered in the Code, .the Congress intended to eliminate this traditional offense therefrom. This is in accord with generally accepted principles of statutory construction (Crawford Stat Const, sec 326). . . .
“In view of the foregoing, we are driven to the inescapable conclusion that assault with intent to inflict grievous bodily harm is no longer an offense cognizable by military law.” [Emphasis supplied.]
Under Code, supra, Article 128, aggravated assault must either be one with a dangerous weapon — expressly excluded by the court-martial — or one whereby grievous bodily harm has been intentionally inflicted. There is no other degree of the crime between these two. The latter, which is that announced by the court following its deliberations with the law officer in closed session, specifically requires a finding that grievous bodily harm was in fact intentionally inflicted. Code, supra, Article 128; United States v Malone, 4 USCMA 471, 16 CMR 45. Yet, the president excluded such a finding by pointing out to the law officer, “We didn’t vote on the grievous bodily harm.” And the long speculative discourse thereafter between the military judge and the other members bears out the president’s statement.
In short, then, what we have presented here is, as my brothers themselves characterize it, a finding of guilty of “ ‘assault with intent to inflict grievous bodily harm,’” which is clearly not an offense under the Code. (Emphasis supplied in part.) United States v Woodson, supra; United States v Burns, supra. Omitted entirely from the court’s attempted finding was the necessary element of actually finding that grievous bodily harm was intentionally inflicted. Thus, we have nothing more than a defective verdict which the law officer could not in anywise transmute into an effective basis for punishment.
I have not overlooked my brothers’ rationale, but I believe they misapprehend what was done here. They make no mention of our holding in Woodson, supra, nor can the president’s language be explained away by the simple obser*365Vation “the members . . . understood . . . [the findings] included damage to the victim’s brain and visual acuity.” The transcript indicates a wide difference of opinion as to the nature of the harm intended to be done. Moreover, Congress did not intend guilt and criminal sanctions to be predicated on “understanding” or, worse, our “understanding” of the members’ “understanding,” but upon a properly instructed judicial body voting in closed session upon all elements of the offense charged, with two-thirds concurring as to each finding of guilty. Code, supra, Articles 51, 52, 10 USC §§ 851, 852. Such conditions are not met when the law officer takes a verdict in the manner depicted here.
I would reverse the decision of the board of review and remand the case for a rehearing or, in light of accused’s guilty plea to assault with a dangerous weapon, affirmance of that lesser offense and reassessment of the sentence.